LEWIS, J.
(concurring).
I concur in the views expressed by the CHIEF JUSTICE. The legislature has declared what it deems to be for the interests of the people, and we, in our interpretation, should be guided, not by what the voters on the adoption of the charter may have thought, nor by assuming that every man who holds a municipal office is a rascal, but by a consideration of all of the provisions of the act and charter in accordance with the usual canons of construction. The case turns largely upon the fact that the enabling act specifies certain purposes for which bonds may be issued within a certain limitation fixed by a percentage of value.
In the city charter is contained an enactment which enumerates the purposes defined by the enabling act, and which prescribes the method of procedure. The words “for any purpose,” as used in the enabling act, relate back to the several purposes before specified. If no limitation had been fixed, and no particular purposes had been stated, the illustration used .in the dissenting opinion would be applicable. The proposition would then be similar to the case of an individual who should direct that disbursements for charity on his account by his cashier should not, -for any purpose, exceed ten dollars a month. No one could reasonably claim, in such a case, that the limitation did not extend to all purposes. But, if a man authorizes disbursements to be made by his agent for several specific and independent charitable purposes, not exceeding in the aggregate a certain percentage of his monthly income, provided that no more than ten dollars a month shall be disbursed for any purpose until the proposition to make such disbursement has been approved by him, could it be reasonably claimed that the agent's authority was limited to the expenditure of ten dollars in the aggregate for all the specific authorized purposes? This illustration is strictly analogous to the provisions of the enabling act and city charter under consideration.